Citation Nr: 1828194	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-32 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUES

1.  Entitlement to payment of or reimbursement for unauthorized medical expenses incurred in connection with private medical services rendered by Sacred Heart Riverbend Medical Center on May 6, 2013 and May 7, 2013.

2.  Entitlement to payment of or reimbursement for unauthorized medical expenses incurred in connection with private medical services rendered by Sacred Heart Riverbend Physicians on May 6, 2013 and May 7, 2013.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1973 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2013 and September 2013 decisions by the Northwest Network Payment Center of the Department of Veterans Affairs (VA) Medical Center in Portland, Oregon.


FINDINGS OF FACT

1.  The Veteran is service-connected for residuals of a fracture of the left 5th metacarpal.

2.  The Veteran was treated at Sacred Heart Riverbend Medical Center, and received care from Sacred Heart Riverbend Physicians, from May 4, 2013 to May 7, 2013, for a nonservice-connected disability.

3.  The private medical treatment rendered to the Veteran by Memorial Hospital was not authorized by VA.

4.  . The Veteran was the recipient of VA care within the 24-month period prior to the treatment rendered on May 4, 2013.

5.  The medical expenses incurred on May 6, 2013 and May 7, 2013 were incurred as a result of a medical emergency, and improvement such that he could have been safely transferred to a VA facility prior to May 7, 2013, has not been shown.

 

CONCLUSIONS OF LAW


1.  The criteria for entitlement to payment of unauthorized medical expenses for medical treatment received by the Veteran at Sacred Heart Riverbend Medical Center on May 6, 2013 and May 7, 2013 have been met. 38 U.S.C. §§ 1703, 1725; 38 C.F.R. §§ 3.102, 17.52-54, 17.120, 17.121, 17.1000-1002 (2017).

2.  The criteria for entitlement to payment of unauthorized medical expenses for medical treatment received by the Veteran from Sacred Heart Riverbend Physicians on May 6, 2013 and May 7, 2013 have been met. 38 U.S.C. §§ 1703, 1725; 38 C.F.R. §§ 3.102, 17.52-54, 17.120, 17.121, 17.1000-1002 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks payment or reimbursement for medical expenses incurred during a portion of his hospitalization at Sacred Heart Riverbend Medical Center, by Sacred Heart Riverbend Physicians, from May 6, 2013 and May 7, 2013; the Veteran was admitted for treatment on May 4, 2013.  The Veteran's treatment was not for his sole adjudicated service-connected disability, residuals of a fracture of the left 5th metacarpal, rated noncompensable.  Authorization for the hospital visit was not obtained in advance, or within 72 hours of the visit, although the VA medical center was notified of the Veteran's hospitalization on May 6, 2013.  See 38 C.F.R. § 17.54 (where an emergency exists at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission). 

Under 38 U.S.C. § 1703, when VA facilities or other government facilities are incapable of furnishing economical hospital care or medical services because of geographic inaccessibility or are incapable of furnishing care or services required, VA may contract with or authorize non-VA facilities for care.  38 U.S.C. § 1703(a); 38 C.F.R. § 17.52(a).  When, as here, a Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment, specifically, 38 U.S.C. § 1728  and 38 U.S.C. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability.  Here, the Veteran has a service-connected disability, but he is not service connected for a gastrointestinal disability, thus, the medical treatment on May 6, 2013 and May 7, 2013 was for a disability not service-connected, and his claim must be analyzed pursuant to the Veterans Millennium Health Care and Benefits Act (Millennium Act). 

According to 38 U.S.C. § 1725, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for Veteran's without insurance is available if certain conditions are met.  38 U.S.C. § 1725; 38 C.F.R. §§ 17.1000  -17.1008.  To be eligible for payment or reimbursement under this alternative statute, the treatment must satisfy all of the conditions set forth in the regulatory provisions in 38 C.F.R. § 17.1002, as follows:  (a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; (c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; (d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; (e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. 17 within the 24-month period preceding the furnishing of such emergency treatment; (f) The Veteran is financially liable to the provider of emergency treatment for that treatment; (g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; (h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and (i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728  for the emergency treatment provided. 38 U.S.C. § 1725; 38 C.F.R. §§ 17.1000  -17.1008. 

Because all criteria set forth in 38 C.F.R. § 17.1002 must be met, the claim must be denied if there is a failure to satisfy any single criterion.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  

A review of the record shows that the Veteran's claim was denied on the basis that the medical care for which payment or reimbursement is sought was for continued medical care of such a nature that the Veteran could have been safely transferred to a VA or other Federal facility.  The VA Northwest Network Payment Center determined that the Veteran was stabilized during the hospitalization, such that he could have been transferred to a VA facility, and therefore, only granted payment for part of the hospitalization.  The decision states that no payment for services rendered after May 5, 2013 would be authorized.  As such, the Board finds that the remaining criteria for entitlement to reimbursement under the provisions of 38 C.F.R. § 17.1002 otherwise appear to have been established without dispute.

The record reflects that on May 4, 2013, the Veteran was hospitalized with complaints of uncontrolled vomiting and weakness; upon examination, the Veteran was found to have a bowel obstruction.  Conservative treatment was attempted, and surgery was scheduled; the discharge summary indicates that the treatment was ultimately successful and the surgery was cancelled.  

The Board observes that the extent to which payment or reimbursement was made is not clear. According to the statement of the case, a claim for payment had been received from the Veteran for inpatient care at Sacred Heart Riverbend Medical Center from May 4, 2013 to May 7, 2013; the Veteran also submitted a claim for payment for care received from Dr. B of Sacred Heart Riverbend Physicians for from May 4, 2013 to May 7, 2013.  The statement of the case made clear that the Veteran was stable for transfer on May 6, 2013, and that any claim on or past that date was denied.  

The actual amounts paid or reimbursed for the hospitalization at Sacred Heart Riverbend Medical Center and for treatment by Sacred Heart Riverbend Physicians for the covered period from May 4, 2013 through May 5, 2013 cannot be ascertained from the record before the Board.  However, it is not necessary to remand the case to clarify this matter, because the Board finds that the evidence of record does not establish that the Veteran was stabilized prior to his discharge on May 7, 2013, and, accordingly, he is entitled to payment or reimbursement for all qualifying medical expenses incurred during the entire hospitalization from May 4, 2013 to May 7, 2013.  In this regard, the VA Northwest Network Payment Center conceded the presence of an emergency on admission, and there is no clear evidence of quantifiable improvement shown in the record before the Board until May 7, 2013, the date of his discharge, as can be seen from the above summary of the medical evidence.  Although the VA Northwest Network Payment Center stated that improvement was shown on May 6, 2013, the Board is unable to find a record of quantifiable improvement.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In sum, the Board is unable to agree with the VA Northwest Network Payment Center's articulated reason for the denial of the Veteran's claim for reimbursement.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the requirements of 38 C.F.R. § 17.1002 appear to have been met.






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to payment of or reimbursement for the entirety of unauthorized medical expenses incurred in connection with private medical services rendered by Sacred Heart Riverbend Medical Center from May 4, 2013 to May 7, 2013 is granted.


Entitlement to payment of or reimbursement for the entirety of unauthorized medical expenses incurred in connection with private medical services rendered by Sacred Heart Riverbend Physicians from May 4, 2013 to May 7, 2013 is granted.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


